Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Amended Claims of 2/12/2019 incorporate allowable subject matter indicated in the Office Action of 11/28/2018. Specifically, Amended Claim 1 recites a single depressed locking location (244) having two locking ribs (248) that form the coupling engagement as seen in Figure 8A. Claim 6 recites two locking ribs (312A and 312B – Figure 12C) in two neighboring depressions (308A and 308B). These two ribs in two neighboring depressions serve as the female coupler as discussed in Specification Page 32 Lines 6-14 to hold an item in an offset position from the depressions. 
Furthermore, the newly submitted references of March 12, 2021 do not raise any additional issues regarding the determination of patentability. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
 Additional references submitted in corresponding applications 15826232, 16216724, 16752441, 16893591 and 16/216724 have also been considered.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIDEON R WEINERTH/Examiner, Art Unit 3736